UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6550



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

CARLOS CEBALLOS,

                                            Defendant - Appellant.



                            No. 96-6566


UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus

CARLOS CEBALLOS,

                                            Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Robert D. Potter, Senior
District Judge. (CR-93-113, CA-96-40-3, CA-95-301-3-P)


Submitted:   September 5, 1996        Decided:   September 17, 1996


Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.
2
Affirmed by unpublished per curiam opinion.

Carlos Ceballos, Appellant Pro Se. James Michael Sullivan, Assis-
tant United States Attorney, Brian Lee Whisler, OFFICE OF THE
UNITED STATES ATTORNEY, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals from the district court's orders denying his
habeas motions, 28 U.S.C. § 2255 (1988), amended by Antiterrorism

and Effective Death Penalty Act of 1996, Pub. L. No. 104-132, 110

Stat. 1214. We have reviewed the record and the district court's

opinions and find no reversible error. Accordingly, we affirm on
the reasoning of the district court. United States v. Ceballos,

Nos. CR-93-113; CA-96-40-3; CA-95-301-3-P (W.D.N.C. Oct. 31, 1995;
Mar. 5, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                3